In an action on a bond which originally had been secured by a second mortgage, the lien of which was destroyed prior to the commencement of this action by a judgment of foreclosure and sale in an action brought by the first mortgagee, orders granting plaintiff’s motion for summary judgment and judgment entered thereon unanimously affirmed, with ten dollars costs and disbursements, on authority of Weisel v. Hagdahl Realty Co., Inc. (241 App. Div. 314). Present — Lazansky, P. J., Carswell, Davis, Johnston and Adel, JJ.